PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
KRIESEL et al.
Application No. 14/999,722
Filed: June 20, 2016
Patent No. 10,807,767
Issue Date: October 20, 2020
Attorney Docket No. MPH 16-05
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed June 26, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000.00, in regards to the decision mailed July 03, 2019, stating that the petition under 37 CFR 1.78(c) filed March 28, 2019, was unnecessary and the petition fee will be refunded.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, the petition fee of $1,000.00 was refunded to applicant’s deposit account on October 27, 2020.

Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions